Citation Nr: 1340354	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for brain hemorrhage.

2.  Entitlement to service connection for anxiety disorder, also claimed as panic disorder. 


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council



WITNESSES AT HEARINGS ON APPEAL
Veteran




ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967 and June 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

In April 2012, the Veteran indicated he had PTSD which developed during service. It is noted that a claim for service connection for PTSD was previously denied and it is unclear whether the April 2012 statement represents a desire to reopen his claim.  This matter should be clarified on remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that in March 1970, while on active duty in Germany, he passed out and was hospitalized for two days.  At the time, he said he "felt like the top of [his] head was caving in."  The Veteran says he was not told why he passed out, but he has felt anxiety and nervousness ever since.  He also believes that his current brain hemorrhage is related to the incident in service.

A review of the service treatment records (STRs) on file do not verify the incident the Veteran describes.  However, it does not appear that the Veteran's clinical (hospitalization) records were requested.  The AMC must make reasonable efforts to obtain hospital records from the Veteran's period of active duty service.  38 U.S.C.A. § 5103A(c)(1) (West 2002).

In October 2010, the Veteran underwent a VA mental disorder examination to determine the etiology of his anxiety disorder.  The examiner indicated that the Veteran "always had" anxiety problems but it is not clear from the military records whether or not all of the problems were situational.  The examiner also found it notable that the Veteran reported having sustained a head injury in service and indicated that "perhaps" his anxiety was related to that injury or some type of organic problem.  Ultimately, the examiner indicated that it would be speculative to link the Veteran's anxiety to his military service.  He also requested that the Veteran's claimed in-service head injury be verified, suggesting that he needed more information before providing his opinion on etiology. 

It appears that the VA examiner did not have sufficient facts or data upon which to base a conclusion.  Thus, the RO/AMC should request an addendum opinion following additional evidentiary development, to include requesting and obtaining any outstanding in-service hospitalization records.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

The Board also notes that the Veteran was not afforded a VA examination for his claimed brain hemorrhage. A June 2010 VA treatment record reflects a large AV malformation; however, the etiology was not indicated.  The Veteran is competent to report that he sustained a head injury in service.  He is not, however, competent to link his current disability to an incident in service.  Thus, a VA examination is needed to reconcile the etiology of any brain hemorrhage.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, a review of the claims file reflects that there are potentially outstanding records which must be obtained prior to appellate review.  During his RO hearing, the Veteran related he had served in the National Guard.  On remand, an attempt must be made to obtain related records.  

The March 2012 statement of the case reflects that the RO reviewed electronic VA treatment records from the Manchester VA Medical Center (VAMC) dated August 19, 2003 through November 17, 2010 and from the Boston VAMC dated December 18, 2003 through July 22, 2010.  However, the file only includes records from the Manchester VAMC dated September 24, 2003 through July 19, 2010 and the Boston VAMC dated December 29, 2013.  On remand, all outstanding VA records must be secured and associated with the file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran must also be afforded the opportunity to identify any relevant records from private treatment sources, including from his private physician, Dr. Del Rio. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file or virtual record the following potentially relevant Federal records:  

a.  all outstanding VA treatment records, to include any records from the Boston VAMC and Manchester VAMC from 2003 to the present;

b.  with any needed assistance from the Veteran, the Veteran's service records (personnel records and treatment records) from any period of National Guard service or attempted service;

c.  hospitalization records from the Army Clinic in Wildeflecken, Germany from June 1969 to June 1971.  (The Veteran claims he was hospitalized in March 1970 for 2 days.).

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  

2.  The RO/AMC should ask the Veteran to complete authorizations to obtain all records of his treatment for his brain hemorrhage and his anxiety disorder, including those records of Dr. Del Rio.  All efforts to obtain these treatment records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records and additional action that may be taken concerning his claim and should be advised to submit any records in his possession.  All such notification must be documented in the claims file.  

3.  After completing the development outlined above, schedule the Veteran for an examination with an appropriately qualified examiner, to determine the nature and etiology of the Veteran's claimed brain hemorrhage.  

The claims file, including a copy of this remand and any relevant records contained in the virtual record, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should identify whether the Veteran has a brain hemorrhage and/or residuals of such.  If so, provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's current brain hemorrhage and/or residuals are related to a disease or injury in service.  The examiner must consider the Veteran's statements as to onset and continuity of symptomatology since service.  A complete rationale must be provided.  If the examiner is unable to render an opinion without resorting to speculation, the examiner must explain why such opinion cannot be rendered.  

4.  After completing the development outlined in items 1-3 above, the RO/AMC should obtain an addendum to the October 2010 VA mental disorders examination by the same examiner or another examiner if he is not available.  

The claims file, including a copy of this remand and any relevant records contained in the virtual record, should be made available for review in conjunction with the addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's current anxiety disorder is related to a disease or injury in service.  The examiner must consider the Veteran's service treatment records which reflect nervousness, anxiety, and depression, and competent and credible lay statements as to continuity of symptomatology since service.  A complete rationale must be provided.  If the examiner is unable to render an opinion without resorting to speculation, the examiner must explain why such opinion cannot be rendered.  

5.  Then, the RO/AMC should readjudicate the claims.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


